Per Curiam.
The applicant, on November 1st, 1922, was suspended from the practice of Jaw for a period of two years after a full hearing before the board of bar examiners, whose recommendation was concurred in by this court. He had then been a member of the bar for about five years, and the offence of which he was found guilty was that of interfering with a juror actually in the performance of his functions in a pending case that was, on trial at the-time. The board of bar examiners stated that but for the comparative youth and possible inexperience of the attorney in question they would be inclined to recommend that his name be stricken from the roll, but had concluded that leniency might be extended and, therefore, a suspension was ordered instead of an entire disbarment. After the period of a year the applicant comes and asks that the suspension be now lifted. He says he has been made to realize the .character of his offence which, no doubt, is quite true; that he has no other means of support; and that in the interim of one year he has married. We are quite unable to see that these reasons should have any weight in moving us to recommend any reinstatement at this time. The suspension of a lawyer from practice naturally and necessarily involves a deprivation of income which he would otherwise have been able to earn and if he chose, in the face of his suspension, *80to enter into the responsibilities of marriage, it is his affair and not that of the court. Furthermore, the penalty imposed was one deemed by the court to be fitting at the time and lenient in view of the offence; and the present application assumes the aspect of a challenge ■tto the propriety of that decision.
The application will be denied.